﻿173.	First of all, Sir, on behalf of the delegation of Zaire and on my own behalf, I warmly congratulate you on your election to the presidency of the thirty-eighth session of the General Assembly.
174.	It gives me particular pleasure to see you presiding over the work of the General Assembly because you are a son of the third world, a statesman well versed in the arena of international life and closely acquainted with the United Nations. Your political and diplomatic experience, together with your thorough knowledge of the workings of the United Nations, are, we believe, an earnest of the success of our deliberations, which are taking place in an international context which is complex and difficult in all respects. I assure you of the wholehearted co-operation of the delegation of Zaire.
175.	I should also like to express our appreciation to your predecessor, Mr. Imre Hollai of Hungary, for the distinction with which he conducted the work of the thirty-seventh session.
176.	Lastly, I should like to pay a special tribute to the Secretary-General for his outstanding report on the work of the Organization. It contains a lucid and detailed analysis of the major problems of international concern, of positions taken and of courageous suggestions made. It bears the imprint of special concern for international peace and security, law, co-operation and particular attention to the development of the countries of the third world. Indeed that is so because he is convinced that the prosperity of the North, and indeed the recovery which has been glimpsed in the industrialized countries, cannot continue without an increased effort for the benefit of the developing countries in the southern hemisphere.
177.	We have noted with particular satisfaction all the efforts made by the Secretary-General to enable the United Nations to fulfil the vital role it is called on to play to safeguard peace and security in the world and to bring about a new ethic based on greater sensitivity, solidarity and harmony in relations among nations and peoples.
178.	I should also like most warmly to welcome the new State of Saint Christopher and Nevis, which has joined the United Nations family as the 158th Member State. We should like to assure it of our friendship and cooperation.
179.	There is no need to recall that the work of this session of the General Assembly is commencing in an international atmosphere characterized by the continuation of wide-ranging crises and the exacerbation of tension and contradictions in international relations.
180.	The world in general, and the United Nations in particular, are thus faced by a dual challenge: the challenge to law and to the values of humanism, and hence a challenge to the primary mission of the United Nations; and the challenge to co-operation conceived as a rational and equitable organization of the interdependence of States, and to international solidarity. The first compounds the second and the second explains the first, although in no way justifying it.
181.	Peace and security in the world, the Fine non for progress and development, indeed for the survival of civilization and the restoration of confidence in international relations, can be secured only if we are prepared to pay the price to meet that double challenge, and first of all, the challenge to law and to the values of humanism.
182.	There is a challenge to law and to the principles of the Charter of the United Nations in the case of Chad, in Namibia, in South Africa, in the Western Sahara, in the Middle East, in Afghanistan, in Kampuchea, in the case of the destruction of a Boeing of the South Korean civilian air transport company and so forth. There are many sources of tension that draw the concern of world opinion and rightly provoke all sorts of questions concerning the future of mankind, at a time when we are less than 20 years from the end of the twentieth century. 

183.	In Central Africa, and more particularly in Chad, we witness the dramatic calling into question of the principles of international law, principles enshrined in the Charter of the United Nations and in the charter of the Organization of African Unity, particularly with respect to sovereignty, political independence, territorial integrity, non-interference in the domestic affairs of States, non-use of force in relations between States and the peaceful settlement of disputes.
184.	That situation constitutes a serious threat to peace, stability and security in central Africa but, above all, it is a threat to the maintenance of the necessary balance throughout the African continent.
185.	The present problem in Chad is neither more nor less than a challenge to law, to the Charter of the United Nations and to that of the OAU, because even recourse to Article 51 of the Charter of the United Nations by a legitimate Government which is the victim of blatant outside aggression has been criticized by certain States Members of the United Nations, illogically, since any of them could be attacked tomorrow by an outside force.
186.	I say illogically because at present States other than Chad are also partially occupied by armed forces supported and equipped from outside, inspired by a determination, which they in no way conceal, to overthrow the established governments. If we are unanimous in recognizing that such de facto occupations are illegal and constitute threats to peace and security, why should anything be different in the case of Chad?
187.	We noted with satisfaction the recent statement by Mr. Hissein Habre, President of the Republic of Chad, in which, on behalf of the State and people of Chad, he made a moving appeal to all the nations of the world to help Chad preserve its territorial integrity, sovereignty and national unity. The head of State of Chad furthermore said he was fully ready to establish the conditions to enable Chad, with the assistance of all its sons, to set about the restoration of peace and reconciliation so as to ensure the development of the country.
188.	We, in turn, appeal to all the sons of Chad and address our encouragement to the OAU in order that no honest effort be spared to find a peaceful solution to the drama of Chad, taking into account the rights of that country.
189.	Speaking of the withdrawal of foreign troops, I take this opportunity to note that Zaire dispatched its troops to Chad at the request of the legitimate Government recognized by the United Nations, because uninvited forces had intervened there illegally, thereby threatening its security, territorial integrity and sovereignty. If those forces were to leave, the troops from Zaire would not remain in Chad one day longer.
190.	Since the adoption in 1966 of General Assembly resolution 2145 (XXI), which put an end to South African administration in Namibia and placed that Territory under the jurisdiction of the United Nations, defiance of the rights of that African Territory continues with quasi- impunity.
191.	The United Nations plan for a negotiated settlement of the Namibian question, accepted by the whole international community, has been particularly difficult to apply, especially by those who initiated it and whose influence over the South African regime is, as everybody is aware, enormous.
192.	However, Security Council resolution 435 (1978) is fully consistent with the spirit and letter of General Assembly resolution 1514 (XV), the Declaration on the Granting of Independence to Colonial Countries and Peoples.
193.	In May 1983, on the initiative of the group of non- aligned countries, the Security Council, after debating the question of Namibia, adopted resolution 532 (1983), inviting the Secretary-General to undertake further efforts with the parties concerned to guarantee speedy implementation of Council resolution 435 (1978).
194.	However, it does not seem that the response of South Africa to the recent approach by the Secretary- General, who went to that country, is likely to accelerate the accession of Namibia to independence.
195.	We should like to take this opportunity to reaffirm that Security Council resolution 435 (1978) remains the sole basis for negotiations for the peaceful settlement of the Namibian problem. For the five members of the contact group which initiated the United Nations plan to resolve the Namibian problem, there is a question of credibility. They must implement the plan and not set aside its objectives.
196.	Africa intends to keep out of power rivalries, and it is for that reason that it asks that the Namibian problem be seen as a problem of decolonization and that all the parties abstain from introducing into the Namibian question extraneous elements which could distort the problem and present it in Manichean terms as part of the East- West conflict.
197.	We hail the heroic struggle being waged by the Namibian people under the leadership of SWAPO, and we appeal to all nations of the world to contribute to the rapid implementation of the United Nations Plan for the settlement of the Namibian question and to lend their support and assistance to SWAPO, the sole authentic representative of the Namibian people.
198.	We reiterate our condemnation of the repeated acts of aggression carried out from Namibian territory by South Africa against neighbouring African States, and in particular the violations of the territorial integrity of our sister republic of Angola, which have resulted in enormous damage to the economy of that developing country.
199.	South Africa's continuing illegal occupation of Namibia, coupled with its denial of the rights of the Namibian people and use of Namibian territory as a base for attacks against neighbouring countries, constitutes a serious threat to peace and security in that sensitive region of southern Africa.
200.	In South Africa itself, the perpetuation of the policy of	condemned by the international community as a crime against humanity, is repugnant to the conscience of all right-thinking people, to all men devoted to peace and justice throughout the world. Although apartheid has been unanimously condemned as a crime against humanity, there are some who refuse to draw the logical conclusions of that condemnation both with regard to their own attitudes towards the Pretoria regime and with regard to the actions of that regime and the legitimate struggle for national liberation being waged by movements recognized by the United Nations.
201.	What the Africans are demanding is the emergence in South Africa of a truly democratic multiracial society governed by the majority and respecting the rights of all minorities. In an era when the defense of human rights is on the agenda of international gatherings as well as bilateral meetings, particularly between the countries of the North and those of the South, how can we explain the silence of one side in the face of the most serious violation of human rights and fundamental freedoms of all time, namely, apartheid 

202.	It is dear that a State is entitled to organize the repression of crimes, offenses and other breaches in the law in order to protect law and order and the common weal. apartheid, which is a crime, is at the core of national life as organized by the Pretoria regime, and it forms the basic notion upon which the constitution and all official activities of that country are based. Therefore, apartheid is a crime unpunishable in South Africa, and South Africa is not a State based upon and governed by law, since its constitution must be regarded as being the instrument par excellence of a crime against humanity. Is there a Nuremburg Tribunal or a Tokyo Tribunal to punish this crime, which is unpunishable in South Africa, as there were for the crimes of nazism that were unpunishable in Hitler's Germany? If we are unwilling to punish the crime of apartheid what are we to do, since the idea of with a human face is incorrect, as apartheid has been defined as a crime against humanity? These are questions that demonstrate once again that any approach employing double standards is not calculated to strengthen trust in international relations and undermines the credit of those nations the adopt a compliant attitude towards apartheid.
203.	What meaning can we give to this contempt for law on the part of States based upon and governed by law that do not hesitate to preach humanism and democracy—indeed, respect for human rights—to the States of the third world? Does it reveal the predominance of a unilateral and therefore totalitarian, monopolist and monopolizing approach to human rights, or does it reveal a deliberate indifference to the humiliation of and denial of basic human rights to the black man of Africa or to the so-called coloured of the third world?
204.	South Africa's timid approach to this issue, which takes the form of granting some rights to certain mixed or Indian communities or by granting limited trade-union rights to the black mine workers, must be replaced by a clear policy aimed at restoring to the blacks all their rights in the interest of peace in South Africa and of trust and co-operation among all nations and races throughout the world.
205.	As it did with other regional organizations, the United Nations, in keeping with Article 52 of the Charter, recognized the competence of the OAU with regard to the maintenance of international peace and security in Africa. On many occasions we have noted that, when either the Security Council or the General Assembly is faced with an important African political problem involving peace and security, it does not hesitate to refer it to the OAU. This happened in the case of Western Sahara. Yet at the same time certain Member States are attempting to impede the actions of OAU by adopting positions contrary to law and to unanimous OAU resolutions.
206.	Just and lasting solutions to the problem of Western Sahara can be found only through respect for the decisions adopted at the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, as reaffirmed at the nineteenth session held at Addis Ababa last June, namely, by organizing a referendum for self-determination in Western Sahara and through the implementation of the measures drawn up by the Implementation Committee of the OAU. If we wish to achieve real progress on the basis of those measures it is essential that they be scrupulously implemented by the OAU.
207.	We therefore appeal to all nations of the world to support the efforts of the OAU in this area. We have noted with satisfaction recent developments in the Arab Maghreb, and we hope that the political thaw and detente emerging there can contribute to the restoration of peace in that important region of our continent.
208.	In the Middle East there is obviously a problem of peace. Peace is indeed the crucial element in a region that has known no peace since 1947.
209.	The recent International Conference on the Question of Palestine, at Geneva, in addition to seeking to create a better awareness of the underlying causes of the Palestinian problem—the underlying causes of one of the oldest and most serious hotbeds of tension and war— and to finding ways of enabling the Palestinian people, through a comprehensive international effort, to exercise their legitimate rights, also embodied the will of the international community to achieve peace and called for a comprehensive international effort to enable the protagonists to overcome the psychological, historical, legal and other obstacles to the exercise of the rights of the Palestinians.
210.	Peace presupposes, first justice and equity, because the Arab people of Palestine, like the people of Israel, are entitled to a homeland, to a State. The General Assembly understood this at an early date when, on 29 November 1947, :t set forth the principle of a Jewish State and a Palestinian Arab State by adopting resolution 181 (II) containing the Plan of Partition for Palestine.
211.	Secondly, peace presupposes respect for law, namely, for the principles of international law concerning friendly relations and co-operation among States, or, in other words, of the recognized principles of peaceful coexistence. The Security Council understood this when it adopted resolution 242 (1967) on 22 November 1967, which set forth the conditions for the establishment of a just and lasting peace and the principles for a comprehensive peaceful settlement of the Middle East crisis.
212.	Peace presupposes, thirdly, recognition of the rights of the Palestinians, because it is the breach of those rights that lies at the very heart and origin of the Middle East conflict. The General Assembly recognized this, first in 1969 when, in resolution 2535 (XXIV), it turned its attention towards the search for a comprehensive solution recognizing that the question of Palestine was at the heart of the Middle East conflict, and later, in 1974, in resolution 3236 (XXIX), when it reaffirmed the inalienable rights of the Palestinian people.
213.	Fourthly, peace presupposes the adoption by all parties of the spirit of dialogue and negotiation. This has been the view of the Security Council since 22 October 1973, when it adopted resolution 338 (1973), deciding that negotiations between the parties concerned should start immediately.
214.	Within the framework of a comprehensive international effort the United Nations has a vital role to play, based on its historic responsibilities. The United Nations gave a State to the Jews of the Diaspora and decided upon a Palestinian Arab State. It must now succeed in giving that State to the Palestinians.
215.	The United Nations, whose work in establishing rules has become part of the heritage of international law, must ensure the triumph of law and justice in the Middle East. The United Nations, whose mission is to preserve present and succeeding generations from the scourge of war, must replace the spirit of war and confrontation with that of dialogue and co-operation. The United Nations, which is the catalyst of the aspirations of peoples to self- determination, must provide all necessary assistance in order to make the Palestinian entity a reality and to foster its economic and social development.
216.	If the protagonists were able to solve this thorny problem by themselves we would hot be discussing it here. 

Each member of the international community must lend its assistance, in keeping with its own approach, resources and conscience, because this is a tragedy that contains the seeds of a serious threat to world peace. If such contributions are to be positive and useful, they must be supportive of efforts made in the spirit of peace, supportive of law, justice and equity, dialogue and co-operation. Then and only then will our debates mark a new and decisive stage in the painful history of Palestine since the end of the Mandate era.
217.	Today it seems to us that all the ingredients for a comprehensive, just and lasting settlement of the crisis are present, for all the essential resolutions are mutually complementary.
218.	General Assembly resolutions 181 (II), 194 (III) and 2535 (XXIV) and Security Council resolutions 242 (1967) and 338 (1973), to cite only those, taken together and linked to all the plans, agreements and peace initiatives put forward to date, offer, we feel, a consistent and integrated approach and contain all the elements of a just, comprehensive and lasting peace plan. On these bases the Security Council can, or could, either draw up a plan for the settlement of the Palestinian question or mandate the Secretary-General to attempt to formulate a proposal for consideration by the Security Council and by Member States.
219.	Given the fact that since 1947 war has not provided a solution, we conclude that no strategy based on force can make it possible to resolve the thorny problem of the Middle East and Palestine, and that everybody should refrain from becoming involved.
220.	What is the problem that arises, objectively speaking, in Afghanistan and Kampuchea, other than the right of all peoples freely to make their own choices and to live as they wish, free from pressure and acts of force, aware that their rights and liberties stop where the rights and freedom of other peoples begin?
221.	It is without any doubt the violation of the principles of the sovereign equality of States, respect for the sovereignty, political independence and territorial integrity of States, non-interference non-use of force and the peaceful settlement of disputes—the violation of the very principles of the Charter of the United Nations, of which we are all Members—that underlies these conflicts.
222.	Hegemonist expansion and the desire of some people for political and cultural uniformity throughout the world, with all the disorder, clashes of interest and frustration that would provoke, are possible only through the violation of these principles. We say this to stress the vital importance of these principles and of law in relations between nations and peoples, because the purpose of these principles is precisely to prevent hegemonist expansionism and the desire for domination and political and cultural standardization of the world in the name of peace, international security, trusting co-operation among nations and peoples and the survival of universal civilized values. That is why these principles are impersonal, general and universal.
223.	It was the spirit of lawlessness which developed in the world and led to the economic and financial crisis, which gave rise to the crisis of humanism, which we must light together in order to overcome the demons of insecurity, instability and mistrust in international relations.
224.	Otherwise, let us have the courage, after the failure of the idealistic conception of history, to proclaim the failure of the rule of law and justice and yield the Held to the excesses of the forces of irrationality.
225.	It is because we are all aware that in a world without law no one is safe from anything that we are so anxious to attempt to justify the frequent violations of law, in the name of narrow interests, thus giving rise to the phenomenon of the automatic rejection of anything coming from the other side, hostile propaganda, hysteria, disinformation, pressure of all kinds, the attempts to force weaker States to become clients and satellites.
226.	Even the spirit of Yalta and the division of the world into spheres of influence which flowed from that— and only God knows whether we had a hand in that or opposed it—is no longer respected by those responsible for it, so that peoples are left to their own devices, prey to new dangers.
227.	That is why in Zaire we believe that a just and lasting settlement of the Afghanistan crisis and the crisis of Kampuchea necessarily entails the withdrawal of all foreign troops from those territories, which they entered in disregard of law and the principles of the United Nations.
228.	Without wishing to associate itself with any campaign or political propaganda gratuitously hostile to the Union of Soviet Socialist Republics, but in all objectivity and quite calmly, the Executive Council of the Republic of Zaire was outraged at the attack which occurred on 1 September 1983 over Sakhalin Island on a South Korean civil airliner, with hundreds of innocent victims, in defiance of the rules of international law and morality.
229.	Over and above the massacre of 269 innocent civilian passengers, the gravity of this act, repugnant as it is to our consciences, lies in the fact that if such a precedent, which no appeal to national interest can justify, were to become more general, this would be a deadly blow to international relations and trustful cooperation among States.
230.	This act, which occurred in a tense international context, dominated by the resurgence of mistrust, violence and insecurity in relations among States, must be condemned unambiguously by all right-thinking people in the world and by all Governments that cherish peace, if we are to have any confidence in the future.
231.	The fact that this act was committed by a superpower which bears international responsibilities for peace in the world and which is a permanent member of the Security Council is something we find particularly troubling.
232.	Here again it can be seen that it is respect for law and humanistic values which has dictated our stand regarding a country with which we maintain excellent diplomatic relations, and we hope that the USSR will make amends for this act and preserve its prestige in the world.
233.	Latin America, which has so many affinities with Africa, needs peace and security in order to develop autonomously. We are in full solidarity with the peoples of that region in their desire for peace and to safeguard their own identity in order to create the conditions necessary for growth and bring to the building of a more just and equitable new world order the fruit of their genius. Here again, peace can only be achieved for us all through respect for the principles of international law and of the United Nations.
234.	As if all the sufferings of humanity at the present time were not enough, the senseless arms race, particularly the nuclear arms race—a true threat to life of apocalyptic dimensions—adds every day to our distress, indeed our anguish.
235.	While the alarming decline in the quality of life is becoming more perceptible from day to day in vast regions of the world, the race in engines of death is 
accelerating and swallowing up, as frequently repeated, more than $800 billion a year. Of course, the stench of the corpses of the victims of hunger, malnutrition and endemic disease is overpowered by the sulphurous fumes of gunfire.
236.	It would seem that we have already forgotten the Programme of Action and the Final Document of the Tenth Special Session of the General Assembly, devoted to disarmament.
237.	The sound of the feet of the thousands of citizens of the world who invaded the United Nations Headquarters during the second special session of the General Assembly devoted to disarmament to protest the arms race, the appeals of scientists, philosophers, public figures throughout the world, people from the world of art, letters, religion, economics and politics, the entreaties of those crippled in Hiroshima and Nagasaki, underlining the senseless nature of the arms race, seem already to have been consigned to oblivion or to the indifference of those whose power today is measured by the number of their guns, missiles and nuclear warheads.
238.	Yet all of us belong to a civilization which teaches us that man is superior to the animal by virtue of his spirit and that true immortality is innate in thought.
239.	Yet a consensus had already emerged among all the nations of the world at the end of the tenth special session that the arms race is the centre of the present world crisis, when we perceive it, as we should, from the standpoint of peace, security, development and the measures necessary to establish confidence in international relations.
240.	It is for this reason that the General Assembly has called for special studies on the relationship between disarmament and security, disarmament and development, and disarmament and confidence-building measures to make everyone more aware of the many dangers inherent in the arms race and to create the necessary conditions for halting and reversing this race to death.
241.	Our common concern to educate man in the spirit of peace and to include peace studies in national programmes has led us to agree to the establishment of a University for Peace in one of our Member States.
242.	Now, what is happening today? Have the great Powers forgotten that, in terms of peace, security, progress and development, the arms race is at the centre of the present crisis in the world and is jeopardizing civilization's essential values? Could it be that this race is designed to challenge the values upon which the United Nations is based, values from which certain great Powers seem to wish to depart ever further?
243.	The arms race constitutes a powerful lever of the policy of the resort to force in international relations, the policy of intimidation, subjugation, hegemony and expansionism. More weapons no longer provide more security. Since the end of the last world war, how often has a great Power used its sophisticated weapons against another? But then the question arises: against whom are these weapons being manufactured?
244.	The arms race widens the gap between the developing and the industrialized countries. It wrecks the efforts to establish the new international economic order, which the industrialized countries are so reluctant to join.
245.	Without overlooking the danger of conventional weapons, weapons that have indiscriminate and excessively harmful effects—bacteriological or toxic weapons, chemical weapons which we see being increasingly used in the third world countries, where proxy wars are going on—Zaire wishes to reaffirm its attachment to the philosophy of the Final Document of the Tenth Special
Session of the General Assembly, which gives high priority to nuclear disarmament.
246.	We express again our determination to see the nuclear-weapon States give explicit and solemn guarantees to the non-nuclear-weapon States, or States that have renounced the acquisition of nuclear weapons, that they will never use them or threaten to use them against such States.
247.	The ease with which weapons are circulating in the world today, either because of the profit motive—without any considerations being given to the use to be made of them, even if that use is known in advance—or to serve the designs of power and illegal causes, must be a subject of concern to the United Nations and the international community.
248.	We very much hope that the negotiations on the reduction of strategic arms will prove successful as soon as possible. Zaire also appeals to the conscience of all those concerned; we ask them to respect the Treaty on the Non-Proliferation of Nuclear Weapons , particularly in regard to zones of peace and co-operation and nuclear-weapon-free zones throughout the world.
249.	Confronted by all the political problems and problems affecting the maintenance of international peace and security to which I have just referred, we have the duty to meet the challenge to law, to eradicate the flouting of law in international relations. And "law" here means the ensemble of positive rules and norms governing relations between States, but also the ensemble of acknowledged rules of conduct which entail only moral obligations in relations between men and peoples. For the erosion of the essential values of civilization and of humanistic values benefits the various conflicts confronting us. The present crisis in the world is a political crisis, because the rules upon which the human city is based are sustaining severe blows today. And if they are finally swept away, what alternative do we have to offer our children?
250.	Man is a reasonable being and is innately motivated to enter into society with his peers. This need to live in a society satisfies, above all, a moral feeling for the welfare of others; it responds to the desire for a condition in which we can at one and the same time find our own satisfaction and ensure that of others.
251.	I therefore share the opinion of the Secretary- General that we are now witnessing the collapse of a number of agreements concluded over the years as the result of arduous and lengthy negotiations and that it is vital to reverse this trend, not only in order to confront immediate conflicts but also in order to build a lasting framework of life for future generations.
252.	We in Africa can live very comfortably with the principles of international law and of the United Nations. The third world, which is forging the instruments to master its destiny and its future, needs these principles. The small, medium-sized and weak States, which are the majority in this Organization, and which do not produce weapons or have the means to buy them, shelter their sovereignty, their independence, their integrity, their own identity behind these principles of international law, because they know that in a world without law it is essentially they, not the powerful and the rich, who will be the losers. Has Europe turned its back on the rays of light coming from ancient Greece and its own gods?
253.	No subject other than that of the arms race could have served as a better introduction to the second challenge of today's world: co-operation and solidarity.
254.	We have repeatedly said that the present economic system is unfair and that, if we are not to wreck our 
world, we must replace it by a new economic order that is more just and better adapted to the new requirements of the times. Facts confirm this every day. Our protagonists in the North—also facing this crisis, which is the reflection of a profound disarray in structures—have not succeeded in proving the contrary. But they seem to wish to resist—not all of them, happily—change and the establishment of the new international economic order.
255.	Certainly, the United Nations has undertaken considerable efforts to this end. Thus, the relevant resolutions adopted at the sixth and seventh special sessions of the General Assembly—containing the Declaration and the Programme of Action on the Establishment of a New International Economic Order and concerning development and international economic co-operation —as well as the Charter of Economic Rights and Duties of States fully justify the international community's desire to face up to the present crisis in the world together and responsibly. Democratization of international economic relations is an imperative of our time.
256.	Zaire continues to believe that the crisis now afflicting the world results primarily from the policies pursued by the industrialized countries, despite what is often proclaimed by those who have an interest in ensuring that we create no industries of any kind, no steel plants, no airports, no large-scale transport infrastructures. This crisis is the result of basic inadequacies of a world economic system that no longer responds to the requirements of a world in constant evolution, and of the structural gaps and the imbalance in interdependent spheres of which we are all aware—that is, commodities, trade, development, energy, currency and finance.
257.	The developing countries have been the most severely shaken by the effects of this crisis because of the decline in international trade caused by inflationary pressures imported from the developed countries and the resurgence of protectionism in those countries; a sharp decline in commodity prices, the principal source of export earnings—a $20 billion-net loss in export earnings for the year 1981-1982; an appreciable reduction in development aid, increasingly weighed down by unacceptable political conditions; a sizeable decline in the inflow of international capital to the developing countries; a disturbing increase in the indebtedness of the developing countries, which in 1982 reached the sum of $630 billion for the whole of the third world; and, finally, the tendency on the part of financial circles and international financial institutions to harden their positions and concern themselves more with the establishment of harsh programmes of economic and financial adjustment in the countries with the greatest indebtedness, without any regard to the social obligations of our States. The international financial institutions are becoming agencies for the recovery of the public and private debts of the States of the third world.
258.	The economic crisis which has now gone on for almost a decade has attained such a scope that sectoral or partial solutions will not work.
259.	Thus, the new international economic order that we seek implies a radical break with the laws and principles that have regulated the economic world since the end of the Second World War. The solutions to this crisis must be global and laid down in a spirit of complementarity and interdependence, for the greatest good of all.
260.	This economic crisis, in the face of the unaccommodating attitudes we have noted, calls for our commitment to solidarity and interdependence and our ability to adapt to change.
261.	It calls, first of all, for solidarity. We have in many of our statements in the past stressed this aspect of the problem. Solving the world crisis requires the commitment of all. It is not a question of winning at the expense of anyone else; we shall win together or we shall lose together. We have to share equitably in world prosperity. We must be sensitive to the suffering and misfortunes of others and give each people, each nation and each region of the world the opportunity to take part in the recovery of the world economic situation. If we agree that it is only the North that can put the world economy back on its feet, must we also agree that the salvation of the world will come from the North?
262.	Interdependence, in our view, is based on mutual interest. In spite of the acceptance of the principle of the interdependence of the States of the North and South, we note with regret that the developed countries, since the fifth session of the United Nations Conference on Trade and Development, at Manila in 1979, have shown a marked hardening of their positions and turned their backs on any constructive and mutually advantageous dialogue. The deplorable results of the sixth session stem from this negative attitude of the rich countries.
263.	We are told of the economic recovery taking place in the Northern countries, which is going to increase the volume of world trade by about 4.5 per cent. For our part there can be no doubt that the success of the North and its recovery can be sustained only with an extra effort to help the countries of the South. It therefore depends largely on consistent efforts to help the developing countries. Much is said about the magic of market laws, and we are asked to contribute to the expansion of world trade, to produce more and to export more. We are told that we should have fewer loans and more trade and commerce. With what are we going to produce if capital and development aid are so parsimoniously doled out to us? Why export unless commodity prices are stabilized? These are questions which militate in favour of a coherent, integrated and global approach in the search for appropriate joint solutions to the present crisis.
264.	We in Zaire do not see interdependence as the subjugation of some to the interests of others but rather as an awareness of the fact that the fate of the North is intimately connected with that of the South. The present prosperity of the North is certainly due to the labours of its own people but everyone knows it is also in many respects due to the labours of the people of the South.
265.	I turn now to adaptation to change, for the world is in a state of constant evolution.
266.	Adaptation to change means for the North its capacity to understand that the maintenance or improvement of the development of its economies necessarily entails the abandonment of certain privileges born of the Bretton Woods system, which no longer exists except in name. If they fail to understand this truth and seek refuge in delaying tactics, the rich countries will only be maintaining ambiguity and creating a desperate situation with no way out—at least, no satisfactory way out for us all.
267.	As for the South, adaptation to change means its capacity fully to assume its new role as an equal partner of the North in the search for and the taking of decisions concerning world matters. In the view of Zaire, this harmonious understanding constitutes the essence of international co-operation, for without real co-operation we should be calling in question the very principles of sovereignty and interdependence. We must therefore revise the tendency towards the erosion of multilateral co-operation and curb the excesses of politically inspired bilateralism. 

268.	It was to face all these problems responsibly that the North-South dialogue was started and the new international economic order was conceived.
269.	Today, we must note with regret that very little progress has been made in the face of the obduracy and, sometimes, the selfishness of the rich countries.
270.	The virtual indifference of the Summit of Industrialized Countries at Williamsburg with regard to the concerns of the developing countries, the recent failure of the sixth session of the United Nations Conference on Trade and Development, at Belgrade, and the scanty results achieved by the mini-summit organized by Mrs. Indira Gandhi, the Prime Minister of India and chairman of the Movement of Non-Aligned Countries— to whom we should like to pay tribute for her initiative— do not give any grounds to hope for a reversal of these trends in the near future.
271.	We must therefore continue to show imagination and alter this state of affairs because, as we were quite rightly reminded by the Secretary-General:
"Unresolved economic conflicts can be, and usually
are, a breeding ground for dangerous political tensions.
"A major economic imperative of our times is the
accelerated development of the developing countries."
272.	The Organization must always embark upon its debate on the question of divided countries with the utmost circumspection and responsibility so as to highlight common ground and seek ways and means which could bring the parties to the negotiating table in an atmosphere of trust. Acrimonious debates and maximalist positions which strengthen the division of peoples are contrary to the letter and spirit of the Charter of the United Nations.
273.	We have in mind particularly the questions of Korea and Cyprus.
274.	The reunification of the two Koreas, desired by all the Korean people, must be brought about on the basis of the patient and determined continuation of the negotiations begun in 1972 between the North and the South. For our part, we do not reject any peaceful initiative in keeping with the Charter which could help to bring this about. In this context we have noted with satisfaction certain suggestions put forward in this general debate, particularly by the representative of Luxembourg meeting. We must avoid the crystallization of opposing positions. We must think about this and show collective imagination.
275.	Similarly, if we are to bring about a lasting solution of the question of Cyprus, acceptable to all parties, it must be tackled in a comprehensive and impartial manner, because we must guarantee to the two communities the same right to existence. In this context Zaire favours a continuation of the inter-communal talks on an equitable settlement under the auspices of the Secretary-General. The auspices of the Secretary-General means, going beyond mere form, that those talks must be aimed at objectives and must be conducted in conformity with the principles of the Charter. Here again, as can be seen, if sides have to be taken the only side we can take is that of law.
276.	I cannot pass over in silence the painful problem of some 13 million refugees in the world who are living in extremely precarious conditions and for whom the future is most uncertain. Most of these refugees are in Africa and Asia, that is in developing countries which are in the most dire straits in view of their poverty.
277.	While appreciating the considerable humanitarian work of the United Nations in this field, we believe that all Governments in the world, particularly those of the rich countries, and also the charitable agencies, must redouble their efforts by devoting particular attention to the elimination of the political causes underlying this phenomenon. These refugees, victims of racism and discrimination, intolerance, poverty because of economic conditions, apartheid and  political conflict, today weigh heavily on the conscience of the world.
278.	The organization of a second international conference on African refugees should, we believe, command the attention of the international community.
279.	After having reviewed the disconcerting picture of the present world economic, political and social situation, I cannot conclude my statement without saying something about the role of the United Nations in international relations.
280.	At a time when the concepts, notions and ideas which have hitherto governed the life and relations of societies seem to be increasingly challenged, the United Nations stands as the last outpost of great humanistic principles and civilized values against the assaults of intemperance and the claims of the irrational which are born of the present world crisis. For Zaire, the United Nations remains an irreplaceable instrument in the search for and the safeguarding of peace, the centre for peaceful coexistence, a guarantee and a bulwark of the weak against the powerful and of the poor against the rich, the ideal place for dialogue among national differences in the search for a true policy of international co-operation where each can find some advantage and each, with due respect for his right to be different, can contribute to the search for equitable solutions to the many problems facing the international community.
281.	The United Nations has existed for 38 years now. If its record is not one of unqualified success, let us give it credit for giving rise to, if not supporting, the positive changes in the world and sustaining all just causes. The failure of the United Nations flows essentially from the inconsistency of States, certain shortcomings in its functioning and a certain lack of adaptability of its machinery to world development. Its principles remain valid and its primary mission remains as noble as ever. Machinery in the service of those principles and that mission can and must be adapted to the lightning speed of the evolution of the world over the last thirty years. The report of the Secretary-General to the thirty-seventh session identifies very clearly all aspects of the problem and thus makes it unnecessary for me to dwell on them.
282.	Zaire will always support the multilateral approach and the purposes and principles of the Charter. Despite our difficulties, our limitations and our modest means, we shall always resist fragmentation and the erosion of an international instrument which has all the necessary tools and resources to bring peace, security, stability, progress and justice to humanity.
283.	Let us therefore make the United Nations the instrument capable, as it was 38 years ago, of preserving present and future generations from the scourge of war and the indescribable sufferings which would result there from and the appropriate framework for defining a new world order.
284.	To the extent that we strengthen the role of the United Nations and translate its decisions into national realities within our States shall we come closer to the advent of a more reassuring world order.
285.	This new world order involves a profound restructuring of the relations of production and distribution of wealth at the planetary level within the framework of international solidarity. 

285. International solidarity will consist, for the developed countries and for the others, of their active participation in the historic task of establishing a more just and equitable world, transcending short-sighted national interests and compensating for any inequalities, in order to improve, on this earth on which mankind lives, the condition of all.

